Case: 15-60747      Document: 00513627248         Page: 1    Date Filed: 08/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-60747
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                          August 8, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

CECIL PIERRE, also known as Cecile C. Pierre, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:14-CR-2-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Cecil Pierre appeals the sentence imposed following the revocation of his
supervised release. Pierre argues that the district court’s decision to order the
revocation sentences to run consecutively rather than concurrently resulted in
a “substantively unreasonable” sentence.
       Ordinarily, revocation sentences are reviewed under the “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60747    Document: 00513627248    Page: 2   Date Filed: 08/08/2016


                                No. 15-60747

2011). Although Pierre requested, prior to sentencing, that the district court
run his revocation sentences concurrently, he did not object to the
reasonableness of the consecutive sentence ultimately imposed.         Because
Pierre did not object to the substantive reasonableness of the sentence before
the district court, his present challenge to his sentence is reviewed for plain
error. See United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009).
      On revocation of supervised release, the district court may impose any
sentence that falls within the statutory maximum term authorized. United
States v. McKinney, 520 F.3d 425, 427 (5th Cir. 2008). While the 42-month
total sentence exceeded the advisory range under the Sentencing Guidelines,
it was within the statutory maximum. See 18 U.S.C. § 3583(e)(3). Revocation
sentences exceeding the Guidelines range but not exceeding the statutory
maximum have been upheld as a matter of routine against challenges that the
sentences were substantively unreasonable. See Whitelaw, 580 F.3d at 265
(affirming 36-month sentence where the advisory Guidelines range was 4-10
months and citing similar cases). As the sentence did not exceed the statutory
maximum, it did not constitute plain error. See id.
      The judgment of the district court is AFFIRMED.




                                      2